Citation Nr: 0004696	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-10 322A	)	DATE
	)
	)


THE ISSUE

Whether a February 1998 decision of the Board of Veterans' 
Appeals (Board) denying service connection for the cause of 
the veteran's death and accrued benefits should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from March 1945 
to July 1945, and had regular Philippine Army service from 
July 1945 to April 1946.  Additionally, the service 
department certification on file lists the veteran as having 
been missing from January 1944 to March 1945.  

The veteran died in January 1995.  The moving party is his 
surviving spouse, and was the appellant in the February 1998 
Board decision.

This matter comes before the Board based on a CUE motion as 
to the Board decision of February 18, 1998, which denied the 
claims of service connection for the cause of the veteran's 
death, and accrued benefits.  At the time of the Board's 
denial of the moving party's motion for reconsideration in 
June 1998, the Board advised the moving party that it would 
also consider her motion as a request for revision of the 
Board's February 18, 1998, decision on the grounds of CUE.  
Thereafter, in a letter dated in April 1999, the Board 
advised the appellant that in view of the new regulations 
concerning CUE, the Board would not consider the motion for 
reconsideration as a CUE motion unless she informed the Board 
in writing that she wished for the Board to do so.

The record reflects that the Board received correspondence 
from the appellant in June 1999 in which she specifically 
referred to the Board's April 1999 letter, and presented 
additional arguments in support of her claim.  Accordingly, 
as the appellant made specific reference to the communication 
in which she was specifically advised that she had to inform 
the Board that she wished to proceed with a CUE review, and 
presented additional argument in support of her claim, the 
Board finds that she has authorized the Board to proceed with 
review of her CUE motion.


FINDINGS OF FACT

The February 1998 Board decision, which denied service 
connection for the cause of death and accrued benefits, 
correctly applied existing statutes and/or regulations and 
was consistent with and supported by the evidence then of 
record.


CONCLUSION OF LAW

The February 1998 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The provisions of 38 C.F.R. § 20.1403, set forth 
what constitutes CUE and what does not, and provide as 
follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.-

(1) General.  Review for clear and unmistakable error in 
a prior Board decision must be based on the record and 
the law that existed when that decision was made.

(2) Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed 
by the Department of Veterans Affairs not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.-

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill 
the duty to assist.

(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

38 C.F.R. § 20.1403.  (Authority:  38 U.S.C.A. § 501(a), 
7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  More 
specifically, it was observed that Congress intended that the 
Department of Veterans Affairs (VA) adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provide that the 
motion must set forth clearly and specifically the alleged 
CUE, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  38 C.F.R. § 20.1404(b).  

38 C.F.R. § 20.1404(b) further provides that:

Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insuffi-
cient to satisfy the requirement of the previous 
sentence.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be 
denied.

In the February 1998 decision, the Board found that veteran 
died in January 1995 at the age of seventy-nine years, and, 
according to his death certificate, cardiopulmonary arrest 
was the immediate cause of death, a probable myocardial 
infarction was the antecedent cause, and essential 
hypertension was a significant condition that had contributed 
to death.  It was noted that the death certificate was 
certified by a Dr. "G" who reported that she had not 
attended the deceased.  Based on review of the evidence of 
record, the Board found that at the time of the veteran's 
death, service connection was not in effect for any 
disability; and that there was no credible evidence linking 
the veteran's death to his recognized military service during 
World War II.  

The Board considered the assertions of the appellant that 
various ailments that plagued the veteran while he was in the 
military led to declining health and, ultimately, his death.  
However, in support of its denial, the Board noted that 
service medical records revealed that all systems were 
clinically evaluated as normal upon examination in April 
1946, shortly before the veteran's separation from service.  
It was also noted that the veteran reported in his March 1946 
Affidavit for Philippine Army Personnel that he had not 
sustained any wounds or illnesses from December 1941 to the 
date of return to military control. 

The Board noted that there were records on file which 
indicated that the veteran was treated for malaria, and 
myocardia ischemia with essential hypertension, while in the 
military.  However, a review of these documents showed that 
this treatment occurred after the veteran's period of 
recognized service.  For example, a medical record dated in 
November or December of an unspecified year indicated that 
the veteran contacted malaria in the line of duty.  However, 
this record indicated that the veteran was thirty-years-old 
at the time.  It was noted that the veteran reported in his 
March 1946 affidavit that he was born in 1918, and that the 
moving party had contended that the veteran was born in 1917.  
Regardless, the veteran would not have been thirty-years-old 
during his period of recognized service.  The Board also 
noted various statements from the Philippine National Police 
Medical Service Unit which indicated treatment for 
cardiovascular abnormality, and myocardia ischemia with 
essential hypertension, beginning in 1966, which was after 
the period of recognized service.  

The Board also noted that a private medical statement was on 
file from Dr. G, dated in September 1995.  In this statement, 
Dr. G reported that the veteran's cause of death had been 
atherosclerotic hypertensive disease, from which he had been 
suffering for a number of years.  It was noted that he had 
contracted the disease while in military service.  However, 
the Board found that there was no indication that Dr. G. 
physically examined the veteran prior to his death or 
reviewed his medical records.  For example, Dr. G. had 
certified the veteran's death certificate, at which time she 
reported that she had not attended the deceased.  The Board 
also noted that the appellant had provided the authorization 
and consent forms for the RO to obtain evidence from the 
medical sources who had treated the veteran during his 
lifetime, and that the RO sought to obtain all outstanding 
records.  Nevertheless, no records were obtained of any 
treatment that Dr. G. provided the veteran prior to his 
death.  Thus, the Board stated that it appeared that the Dr. 
G.'s statement that the veteran "had contracted the disease 
while in military service" may have been based on 
information provided by the appellant.  The Board determined 
that, as a layperson, the appellant was not competent to 
render opinions as to diagnosis and etiology, citing to 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, 
the Board stated that it appeared that the veteran may have 
had additional Philippine "military service" after his 
recognized active service.

Analysis.  In her May 1998 motion, the moving party listed 
several points of disagreement with respect to the February 
1998 decision.  She took exception to the dates of the 
veteran's period of recognized service, particularly the 
period for which the veteran was listed as missing.  In 
support of this contention, she pointed to a September 1996 
joint affidavit from two of the veteran's comrades, written 
statements made by the veteran, a March 1961 statement from 
the Armed Forces of the Philippines, and "Special Order 
#54" dated in November 1941.  The moving party also asserted 
that service connection was in effect, per the September 1996 
joint affidavit.  Furthermore, she reiterated her contention 
that various ailments that plagued the veteran while he was 
in the military led to declining health and, ultimately, his 
death, particularly kidney pains.  She specifically pointed 
to the September 1996 joint affidavit as supporting this 
assertion.  Additionally, she took exception to several of 
the Board's findings regarding the weight of the evidence on 
file, including the service medical records.  Moreover, the 
moving party stated that she had never talked to Dr. G.  
Also, she emphasized that the veteran was a naturalized 
citizen of the United States living in the Philippines, and 
that he was entitled to the same benefits as other United 
States citizens who served during World War II.  She 
requested that the benefit of the doubt be resolved in her 
favor.

With respect to the veteran's period of recognized service, 
the Board notes that the Court has held that "VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, it 
is noted that "service department findings are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Id.; see also Dacoron v. Brown , 4 Vet. App. 115, 
120 (1993).  The periods of recognized service noted above, 
and in the February 1998 decision, are from the service 
department certification.  Therefore, the various documents 
to the contrary from the government of the Philippines, the 
written statements from the veteran, as well as the September 
1996 joint affidavit, have no bearing upon the resolution of 
this matter.  Furthermore, no United States service documents 
were on file at the time of the February 1998 decision which 
supported the moving party's claim, nor was any further 
information provided at the time of the decision which would 
have warranted a request for recertification.  See Sarmiento 
v. Brown, 7 Vet. App. 80 (1994).

As indicated above, the moving party has repeatedly referred 
to the September 1996 joint affidavit in support of her CUE 
motion, as well as the underlying claim of entitlement to 
service connection for the cause of the veteran's death.  
This joint affidavit was specifically noted by the Board in 
the Factual Background portion of the February 1998 decision, 
and that the two affiants reported that the veteran had 
suffered from malaria, pneumonia, an ulcer, and kidney 
trouble during the period from 1942 to 1945.  Granted, these 
contentions were not specifically addressed in the Analysis 
portion of the decision.  However, it was well settled at the 
time of the February 1998 decision that issues of medical 
diagnosis or medical causation require competent medical 
evidence in order to have probative value.  See Grottveit v. 
Brown, 5 Vet. App 91, 93 (1993).  Nothing on file showed that 
either of these two affiants had the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, the September 1996 joint affidavit was 
not entitled to probative value as to whether the veteran 
actually had these ailments during his period of recognized 
service.  

The moving party has also stated that she never talked to Dr. 
G.  As noted above, the Board found in the February 1998 
decision that it appeared Dr. G's September 1995 statement 
was based on the moving party's reported history.  Assuming 
without deciding that it was error for the Board to make this 
supposition, it is not at all clear that a different result 
would have ensued if this supposition was not made.  The 
Board had made additional findings in the February 1998 
decision which questioned the credibility of Dr. G's 
statement.  Specifically, the fact that Dr. G had previously 
reported that she had not attended to the veteran, and the 
fact that no medical records were obtained from Dr. G despite 
a specific request for such records.  Moreover, Dr. G 
reported in her statement that the atherosclerotic hyper-
tensive disease was contracted by the veteran "while still 
in military service."  As indicated above, it was found by 
the Board in February 1998 that the veteran appeared to have 
additional military service beyond his period of recognized 
service.  Thus, it appears that Dr. G's statement is similar 
to those received from the Philippine National Police Medical 
Service Unit, which indicated that the veteran was treated 
for heart problems during military service, but after his 
period of recognized service.

In regard to the moving party's contentions regarding the 
veteran's United States citizenship, the Board finds that 
this is irrelevant to the facts of the February 1998 
decision.  The law and regulations pertaining to the grant of 
service connection for the cause of a veteran's death are the 
same for veterans who are citizens of the United States, and 
for veterans who are citizens of the Philippines with 
recognized service in the United States military.  See 38 
C.F.R. § 3.312.

The moving party has also expressed disagreement with the 
Board's evaluation of the evidence of record in February 
1998, including the probative value given to the service 
medical records.  These contentions clear go to how the 
evidence was evaluated by the Board at the time of these 
decisions.  As stated above, disagreement as to how the facts 
were weighed or evaluated has been specifically precluded as 
a basis for CUE in 38 C.F.R. § 20.1403(d)(3).  The moving 
party points to no specific evidence that undebatably 
demonstrated her entitlement to service connection for the 
cause of the veteran's death.

The moving party has provided only vague, non-specific 
allegations regarding the assertion that there was CUE in the 
denial of accrued benefits, other than her previous 
allegation that service connection was in place as shown by 
the September 1996 joint affidavit.  However, this joint 
affidavit does not state that the veteran had been awarded 
service connection for any disability during his lifetime.  
Further, it was determined above that this affidavit is of no 
probative value in determining whether the veteran had a 
medical disability during his period of recognized service.  
The moving party points to no specific evidence that 
undebatably demonstrated her entitlement to accrued benefits.

The moving party has also requested that the benefit of the 
doubt be resolved in her favor.  However, in February 1998 
decision, the Board found that the preponderance of the 
evidence was against her claim of service connection for the 
cause of the veteran's death.  The benefit of the doubt 
doctrine codified at 38 C.F.R. § 3.102 does not apply when 
the preponderance of the evidence is against the claim.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Regarding accrued benefits, this claim was denied as a matter 
of law in the February 1998 Board decision.  The Court has 
held that when the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Since the 
legal requirements for accrued benefits were not fulfilled, 
the benefit of the doubt doctrine was not for application in 
the accrued benefits claim either. 

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under 38 C.F.R. 
§ 20.1404(b).  Moreover, motions which fail to comply with 
the requirements set forth in 38 C.F.R. § 20.1404(b), shall 
be denied.  Consequently, in view of the fact that the moving 
party has failed to comply with 38 C.F.R. § 20.1404(b), and 
that no other allegation of CUE is supported by the record, 
the Board has no alternative but to deny the moving party's 
motion for CUE.


ORDER

Inasmuch as the February 1998 Board decision did not contain 
CUE, the CUE motion is denied.


		
	Gary L. Gick
Member, Board of Veterans' Appeals

 


